Citation Nr: 1505763	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-21 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service
connection for a low back disability.

The Veteran testified before the undersigned at a videoconference hearing in
November 2013. A transcript has been associated with the claims file.

In June 2014, this matter was remanded for additional development, to include additional medical records and opinion related to the claim.

In June 2014, the Board noted that the issue of entitlement to an increased rating for a bilateral knee disability had been raised by the record.  As the issue has yet to been adjudicated, it is again referred to the AOJ for
appropriate action.


FINDING OF FACT

A current low back disability, diagnosed as degenerative disc disease, is the result of injury in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service treatment records indicate that the Veteran fractured two vertebrae when he was 6 years old.  This was noted in the Veteran's medical history upon enlistment, but was not noted on his enlistment examination in January 1971.  No back defects were indicated at the time.

The Veteran's service records indicate that he was treated for a back injury in November 1982.  He had spasm, ecchymosis with negative x-rays.  His separation examination in March 1991 was normal.

X-rays in January 8, 2011 showed likely left and possible right L5 spondylolysis.  The Veteran reported that he had back pain prior to entering the military in 1971.  He also reported a history of two fractured vertebrae as a child.  He was diagnosed with low back strain.  The examiner opined that his chronic low back pain was less likely than not permanently aggravated by his history of back contusion is 1982.

A November 2013 opinion the Veteran private physician diagnosed degenerative disc disease of the lumbar spine.  This physician indicated that the Veteran had no single injury to cause this degeneration, but that his degenerative discs were from living long and working hard, and that the Veteran's 20 years of active duty with the Navy contributed to and aggravated the progression of his degenerative disc disease.

Because the private physician hadn't provided a rationale for the opinion, the Board remanded the case so that the VA examiner could provide an opinion as to "whether the Veteran s many years of military service contributed to or aggravated the progression of current degenerative disc disease." 

In July 2014, the VA provided an additional opinion but did not specifically respond to the private physician's opinion or the question posed in the Board remand. The physician opined that the 1982 injury was "self limiting" and that active service did not aggravate the back disability.  This was apparently based on the absence of documented complaints or treatment in service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
.
There is no dispute that the Veteran has current back disability as demonstrated by the diagnoses of degenerative disc disease.  

Although a history of back injury was noted at the time of the Veteran's entry into service, no back disability was found on the examination when he was accepted into service.  He is presumed to have been in sound condition when accepted for service, and that presumption could only be rebutted by clear and unmistakable evidence that the disability pre-existed, and was not aggravated in, service.  38 U.S.C.A. § 1111 (West).  The 1982 injury and the absence of complaints in service prior to that injury show that that there is not clear and unmistakable evidence that there was no aggravation.

The service treatment records documents the 1982 injury and the Veteran has provided credible reports of stresses and strains associated with heavy lifting during service.  He was granted service connection for a knee disability resulting from an injury sustained during such lifting.  Accordingly, an in-service injury is established.

The Veteran has attempted to establish a nexus to service by showing a continuity of symptomatology.  This consists of his reports and the relatively recent reports of his lay witnesses.  While this evidence is competent, its credibility is greatly diminished by the contemporaneous medical record and record of the Veteran's reports at that time.  The service separation examination and history do not mention a back disability.  The Veteran's initial claim for VA benefits in 1991; the reports of VA general medical examinations in 1991 and 1993 and a March 2005 VA examination of the knees that also solicited the Veteran's medical history; make no mentions of back complaints or disability.

On the other hand the private physician provided a plausible opinion that the stresses and strains of the Veteran's many years of active service contributed to and aggravated the current back disability.  Although a rationale was not provided, it is comprehensible how the examiner arrived at that conclusion.  The negative VA opinions did not consider the private physician's theory of how the current disability was related to service.  The evidence is in relative equipoise on the question of nexus to service.  Resolving reasonable doubt in the Veteran's favor, the elements of service connection are all demonstrated and the appeal is granted.


ORDER

Entitlement to service connection for a low back disability is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


